Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.
Status
Applicant’s arguments filed 11/25/2021 with regard to the rejections of claims 17-29 and 33 have been fully considered and are persuasive. The rejections of these claims are withdrawn. With regard to the rejections of claims 30-32, applicant’s arguments have been considered, but are not pertinent to the new grounds of rejection presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5,546,179), in view of Hawryluk et al (US 2011/0038704), and further in view of Inoue (US 2007/0229791).
Claims 30-32:   Cheng discloses a system comprising: a topography measurement system (Fig. 1) configured to determine a respective height for each of a plurality of locations on a substrate; and a processor configured to: determine a height map for the substrate based on the heights for the plurality of locations (Fig. 2 step 70, Fig. 7 teaches measuring focal distance at various points P across the wafer), wherein a number of the locations on the substrate for which the respective height is determined is taught to be 1000 (C13L42-55). Chen does not appear to disclose an alignment system configured to determine a respective position of each of a plurality of alignment marks on the substrate; using the positions of the plurality of alignment marks to determine a location of each of a plurality of target portions of the substrate, each target portion comprising substantially the same features, and that a number of the locations on the substrate for which the respective height is determined is greater than a number of the positions of the plurality of alignment marks on the substrate; and determining a reference height map by processing sections of the height map corresponding to each of the target portions.


Allowed Claims
Claims 17-29 and 33 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  over Cekli et al (US 2016/0334712) in view of Kwon (US 2016/0351426).
Claims 17-29 and 33:   Cekli et al (US 2016/0334712) teach a system comprising: a topography measurement system (level sensor LS) configured to determine a respective height for each of a plurality of locations on a substrate ([0059] teaches measuring a height map in the X-Y plane of the wafer); and a processor (height-based overlay correction module) configured to: determine a height map (height map data Z(curr)) for the substrate based on the determined heights for the plurality of locations; and determine at least one alignment parameter (overlay correction for the substrate by comparing the height map and a reference height map (Z(prev), see [0070- 0075]), wherein the reference height map comprises or represents heights for a plurality of locations on a reference substrate portion (a height map for the reference substrate would necessarily represent height for a plurality of location on the reference substrate). Fig. 1 teaches a lithographic apparatus comprising: an illumination system (IL) configured to condition a radiation beam; a support (MT) constructed to support a patterning device (MA), the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam; a substrate table (WT) constructed to hold a substrate (W); and a projection system (PL) configured to project the patterned radiation beam onto a target portion of the substrate. 
Kwon et al (US 2016/0351426) teach [0075] the conversion of topography data to an image format. 
The prior art does not anticipate or render obvious, alone or in combination, that comparing the height map and the reference height map comprises aligning an image of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882     
3/13/2021